                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

    NICHOLE K.,                                         Case No. 19-CV-1662 (SER)

                         Plaintiff,

    v.                                                             ORDER

    COMMISSIONER OF SOCIAL
    SECURITY,

                         Defendant.



         This matter comes before the Court on Plaintiff Nichole K.’s request to proceed in

forma pauperis, ECF No. 2 (IFP Motion). For the reasons discussed, the Court denies the

IFP Motion and orders Plaintiff to file a new application to proceed in forma pauperis

(IFP).

         Under 28 U.S.C. § 1915(a)(1), an individual who wishes to proceed IFP in a suit

must submit “an affidavit that includes a statement of all assets such [person] possesses

that the person is unable to pay such fees or give security therefor.” 1 Plaintiff’s IFP




1
  Section 1915(a)(1) uses the term “prisoner” in the location where the bracketed use of
“person” appears. On first glance, this might suggest that § 1915(a)(1) does not apply to
Plaintiff, as she is not a prisoner. But numerous courts have held that § 1915(a)(1) does
indeed apply to IFP applications by nonprisoners as well. See, e.g., Lister v. Dep’t of
Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005); Haynes v. Scott, 116 F.3d 137, 140 (5th
Cir. 1997); Taft v. Sassman, No. 11-CV-4060 (MWB), 2012 WL 384836, at *1 (N.D.
Iowa Feb. 6, 2012); Kane v. Lancaster Cty. Dep’t of Corr., 960 F. Supp. 219, 220 n.1 (D.
Neb. 1997).
Motion is a one-page document containing no relevant information and does not meet the

§ 1915(a)(1) requirements. The IFP Motion will be denied.

       The Court will give Nichole K. another opportunity to demonstrate that she

qualifies for IFP status. “‘The central question’ in determining whether an individual

qualifies financially for IFP status ‘is whether the movant can afford the costs of

proceeding without undue hardship or deprivation of the necessities of life.’” Olson v.

Ramsey Cty., No. 15-CV-3131 (DWF/JSM), 2015 WL 5778478, at *4 (D. Minn. July 31,

2015) (quoting Ayers v. Tex. Dep’t of Criminal Justice, 70 F.3d 1268, 1268 (5th Cir.

1995) (per curiam)), report and recommendation adopted, 2015 WL 5778478 (D. Minn.

Oct. 1, 2015). To address this “central question,” a standardized form has been created

for litigants seeking IFP status. See Appl. to Proceed in Dist. Ct. Without Prepaying Fees

or Costs (Long Form), Form No. AO 239, available at http://www.uscourts.gov/services-

forms/forms (last accessed June 27, 2019). Plaintiff must complete this form (or provide

a similar level of information by some other means) before the Court can assess her

request to proceed IFP.

       The Court thus orders Plaintiff to file—within 30 days of this Order’s date—a

completed Form No. AO 239 or a document containing comparable information. If

Plaintiff does not make this filing within the time allowed, this action will proceed only if

Plaintiff pays this action’s full filing fee.




                                                2
                                       ORDER

     Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

            1.     Plaintiff Nichole K.’s request to proceed in forma pauperis, ECF No.
                   2 (IFP Motion) (Dkt. No. 2) is DENIED.

            2.     Plaintiff must file—within 30 days of the date of this Order—a
                   completed Application to Proceed in District Court Without
                   Prepaying Fees or Costs (Long Form), Form No. AO 239, or a
                   document containing comparable information. If Plaintiff does not
                   file this document within 30 days of this Order’s date, this action
                   will proceed only if Plaintiff pays this action’s full filing fee.



 Dated: July 11, 2019                          s/ Steven E. Rau_____________________
                                               Steven E. Rau
                                               United States Magistrate Judge




                                           3
